DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (figures 1-5 and claims 1-11) in the reply filed on 20 April 2021 is acknowledged.

Claim Rejections - 35 USC § 112
Claims 4, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 7 and 8 recites the limitation "the outer rim" in lines 1 and 2 of claim 4 and line 2 of claims 7 and 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Littlejohn et al. (US 6,715,630).
Regarding claim 1, Littlejohn teaches a meat tray (figure 1a) sized and shaped to support raw meat (figure 1a and column 1, lines 12-13: since the tray 10 is used for holding food, it is sized and shaped to support raw meat), the meat tray is composed of a paperboard material (column 1, lines 13-17), the meat tray comprising: a generally planar base (figure 1D, reference 12) extending to a sidewall (figure 1E, reference 16) that extends transversely from the planar base to an angled outer transition (figure 1E, reference 18) which forms an outer periphery of a tray cavity (figures 1A and 1D: cavity located inside tray 10); wherein a reference plane extends from the angled outer transition of the meat tray opposite the generally planar base (figure 1D, as shown in the annotated figure below); a rim of the meat tray is located at a terminus of the angled outer transition and extends away from the cavity (figure 1E, reference 34, 28 and 26: the rim incorporates all of these parts); wherein the rim includes: a planar transition that extends from the angled outer transition and from the cavity (figure 1E, reference 34); an outer arcuate rim portion extending from the planar transition (figure 1E, reference 26), wherein the outer arcuate rim portion curves away from the reference plane (figure 1E, reference 26); and a planar flange (figure 1E, bottom portion of reference 26) extending from the outer arcuate rim portion and terminating at an edge (figure 1E, end of reference 26).

    PNG
    media_image1.png
    245
    409
    media_image1.png
    Greyscale


Regarding claim 2, Littlejohn teaches all of the claim limitations of claim 1, as shown above. Furthermore, Littlejohn teaches the planar transition has a span (figure 6: length of the planar transition 34 is the span) extending from angled outer transition of about 0.001 inches to about 1 inch (figure 6: the span is calculated by subtracting x3 from x2. Table 3 [profile 1], shown on page 44 [page with columns 19 and 20] shows x3 as 3.9799 inches and x2 as 3.8226 inches. In this case x3-x2 equals 0.1573 inches which is in the claimed range).
Regarding claim 3, Littlejohn teaches all of the claim limitations of claim 1, as shown above. Furthermore, Littlejohn teaches the angled outer transition has a radius (figure 6, radius R2), and wherein the radius of the angled outer transition divided by a height of the meat tray is equal to or greater than about 0 (figure 6: R2 is the radius of the angled outer transition and Y5 is the height of the tray 2. In table 3, profile 1, R2 equals 0.2075 inches while Y5 equals 0.6638 inches. Therefore, R2/Y5 equals 0.3126, which is greater than 0, as claimed).
Regarding claim 4, Littlejohn teaches all of the claim limitations of claim 1, as shown above. Furthermore, Littlejohn teaches the outer rim has a radius (figure 6, radius R3), and wherein the radius of the outer rim divided by a height of the meat tray is equal to or greater than about 0 (figure 6: R3 is the radius of the outer arcuate rim and Y5 is the height of the tray 2. In table 3, profile 1, R3 equals 0.3741 inches while Y5 equals 0.6638 inches. Therefore, R3/Y5 equals 0.5636, which is greater than 0, as claimed).
Regarding claim 5, Littlejohn teaches all of the claim limitations of claim 1, as shown above. Furthermore, Littlejohn teaches a transition located between the generally planar base and the sidewall (figure 1E, reference 14).
Regarding claim 6, Littlejohn teaches all of the claim limitations of claim 5, as shown above. Furthermore, Littlejohn teaches the transition located between the generally planar base and the 
Regarding claim 7, Littlejohn teaches all of the claim limitations of claim 1, as shown above. Furthermore, Littlejohn teaches the outer rim has a length (figure 6, arc length defined by A2), wherein the length of the outer rim divided by a height of the meat tray is less than or equal about 1 (figure 6: the arc length of A2 is the outer arcuate rim length and Y5 is the height of the tray 2. In table 3, profile 1, A2 equals 60 degrees while Y5 equals 0.6638 inches. Arc length is defined by ((π*R3*A2)/180). The arc length equals ((3.14*0.3741*60)/180) which equals 0.3916 inches. Therefore, arc length/Y5 equals 0.5899, which is less than or equal about 1, as claimed).
Regarding claim 8, Littlejohn teaches all of the claim limitations of claim 7, as shown above. Furthermore, Littlejohn teaches the planar flange has a length (figure 6, length of the bottom of reference 26), wherein the length of the planar flange divided by the length of the outer rim of the meat tray is less than or equal about 1 (figure 6: since the length of the planar flange [length of bottom of 26] is less than the length of the outer rim [arc length defined by A2], the resulting solution will be less than or equal about 1, as claimed).
Regarding claim 9, Littlejohn teaches all of the claim limitations of claim 1, as shown above. Furthermore, Littlejohn teaches the sidewall is angled with respect to a line about perpendicular to the generally planar base within a range of about 5° to about 80° (figure 3B, reference A1 and table 3 [profile 1]: A1 represents the angle of the sidewall with respect to a line which is perpendicular to the planar base. The angle is 27.5° which is within a range of about 5° to about 80°, as claimed).
Regarding claim 10, Littlejohn teaches all of the claim limitations of claim 1, as shown above. Furthermore, Littlejohn teaches the planar flange may be angled with respect to a line about 

    PNG
    media_image2.png
    216
    592
    media_image2.png
    Greyscale


Regarding claim 11, Littlejohn teaches all of the claim limitations of claim 1, as shown above. Furthermore, Littlejohn teaches the edge faces away from the reference plane (figure 1D, as shown in the annotated figure below: the edge faces away from the reference plane).

    PNG
    media_image3.png
    231
    409
    media_image3.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Colombo (US 6,695,138) teaches a meat tray with a planar base, sidewall, angled outer transition and a rim.
Foote (US 3,040,949) teaches a meat tray with a planar base, sidewall, angled outer transition and a rim.
Littlejohn (US 8,177,119) teaches a paperboard tray with a generally planar base, sidewall, angled outer transition, planar transition, outer arcuate rim portion and a rim.
Cheshire (US 5,326,020) teaches a paperboard tray with a generally planar base, sidewall, angled outer transition, planar transition, outer arcuate rim portion and a rim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719.  The examiner can normally be reached on Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JAVIER A PAGAN/Examiner, Art Unit 3735